3Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Application
1.	Applicant’s arguments/remarks filed 2 August 2022 are acknowledged.  Claims 1-20 are currently pending.  Claims 1-4, 8-15 and 17-20 are currently amended. Claims 1-20 are examined on the merits within. 

Withdrawn Objections/Rejections
2.	Applicant’s arguments, filed 2 August 2022, with respect to claim objections have been fully considered and are persuasive.  The objections of claims  12 and 19-20 have been withdrawn. The 35 U.S.C. 102(a)(2) Rejections of Koutnik et al. the 102(a)(1) Rejections of Brito De La Fuente et al.  have been withdrawn in view of the claim amendments. 

Modified Rejections
Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koutnik et al. (WO2019/109050) in view of Brito De La Fuente et al. (WO2018/091564).
	Regarding instant claims 1, 8-9, 13, 17, and 19, Koutnik et al. teach methods and compositions for treating muscle wasting resulting from an underlying disease such as cancer cachexia.  See abstract.  The composition includes a ketogenic supplement and a medium chain triglyceride.  See abstract. The disclosed subject matter relates to reducing muscle atrophy.  See page 1, lines 9-11. Koutnik et al. define treating as improving or altering muscle wasting, i.e., increasing weight gain or maintaining lean body mass. See page 6, lines 30-34.   The term patient or subject refers to cats. See page 7, lines 7-12.
	Regarding instant claim 4, sources of medium chain triglycerides include caprylic acid and capric acid.  See page 10, lines 14-30.  
	Regarding instant claims 12 and 20, the medium chain triglycerides may be present in amounts to provide 0.001 to 20 g per kg of patient. See page 10, lines 14-30.  
	Figure 7a shows 3.75 mL/kg KE + 3.75 mL/kg MCT reading on 50% MCT.
	Koutnik et al. do not teach omega-3 fatty acid.
	Regarding instant claims 1 and 13, Brito De La Fuente et al. teach polyunsaturated fatty acids, vitamin E, vitamin D, and amino acids as active ingredients for use in a patient with sarcopenia wherein an effective amount of said active ingredient is administered in the form of a nutritional composition comprising a lipid component, vitamin E, vitamin D, glycine, arginine, and tryptophan.  See abstract.  The lipid component includes MCT in oil or fat form providing C6-C12 fatty acids.  See paragraph [0076].  Since Brito De La Fuente et al. disclose treating loss of muscle mass, this reads on maintaining lean body mass. 
	Regarding instant claims 5 and 15, vitamin E is an antioxidant.  See paragraph [0093].
	Regarding instant claim 6, the composition may comprise an alpha-linolenic acid.  See paragraph [0085].
	Regarding instant claims 7 and 16, the nutritional composition can be demonstrated using an animal model, thus the food would be animal food.  See paragraph [00133].  Nutritional compositions refer to synthetically produced food.  See paragraph [0019]. The nutritional compositions are nutritionally complete.  See paragraph [0022]. 
	Regarding instant claim 8,  Brito De La Fuente et al. teach a protein component comprising 15-25 EN% and a carbohydrate component providing 30-40 EN%.  See paragraph [0040]. Embodiment III comprises 19-21 EN% of protein which falls within the claimed 15 to 50 wt%, 44-46 EN% fat, which reads on about 40%, vitamin E, vitamin C, arginine.  See paragraph [0048]. Brito De La Fuente et al. teach 40-50 EN% of lipid component which reads on fat and includes 12-16 EN% polyunsaturated fatty acids, 24-32 EN% monounsaturated fatty acids, medium chain triglycerides, etc. See paragraphs [0083-0086].  Suitable fatty acids include eicosapentaenoic acid and docosahexaenoic acid.   Thus medium chain triglycerides can be present in amounts of 2-14% based on 40-50% of the composition being a lipid component wherein 12-16% is polyunsaturated and 24-32% is monounsaturated.  
Regarding instant claim 10, the animal is an aged animal.  See paragraph [00133].
	Regarding instant claim 11, the composition was administered daily for 7 days.  See paragraph [00152].	
	It would have been well within the purview of the skilled artisan as of the effective filing date of the invention to modify the amount of the medium chain triglycerides within the known teachings of Koutnik et al. and Brito De La Fuente et al. to optimize the therapeutic effect dependent on the disease state and patient needs.  It would have been obvious to add alpha-lineolic acid, EPA, DHA or long chain triglycerides to the composition of Koutnik et al. to add additional therapeutic effect since Brito De La Fuente et al. specifically teach the effectiveness of a combination of fatty acids within the lipid component.  It would have been well within the purview of the skilled artisan to modify the amount of fatty acid to optimize the therapeutic effect dependent on the disease state and patient needs. It would have been well within the purview of the skilled artisan to provide nutritionally complete food for the cat since Brito De La Fuente et al. teach the importance of nutritionally complete food for administering the composition to the subject and administering the composition daily for seven days.  It would have been obvious to administer the composition to a senior cat since Brito De La Fuente et al. teach aged animals. It would have been obvious to modify the amount of time the cat was administered the formulation (i.e., at least 3 months) dependent on the therapeutic need to ensure efficient treatment of the disease.  

Response to Arguments
Applicant's arguments filed 2 August 2022 have been fully considered but they are not persuasive. 
5.	Applicants argued, “As shown in Table 2, the caloric intake for the control group was higher than the test group however the test group did not lose lean body mass compared to the control group.  The test group increased body fat and body weight as compared to the control group.  This is unexpected because MCTs and omega-3 PUFAs are known for their weight loss benefits.  Koutnik showed that its treatment resulted in body weight loss and characterizes MCTs as an additional component. Koutnik does not suggest Applicant’s unexpected result that MCTs can treat sarcopenia or muscle atrophy and increase weight gain, increase fat gain, or maintain lean body mass in a cat.  Brito De La Fuente discloses that MCTs can be used as part of a composition and is one of a list of various lipids. Brito De La Fuente does not suggest Applicant’s unexpected result that MCTs can treat sarcopenia or muscle atrophy and increase weight gain, increase fat gain, or maintain lean body mass in a cat.”
In response to applicant’s arguments regarding unexpected results, it is noted that only one composition was tested which comprised 40.85% crude protein, 21.5% LCT + MCT, 6.62% moisture, 0.69% crude fiber, 6.01% ash, 5.5% MCT, 0.23% DHA, 0.33% EPA, 2.25% Arginine, 823 mg/kg Vitamin E and 172 mg/kg Vitamin C.  This was compared to a control that did not include MCT, DHA, EPA, or vitamin C, as well as different amounts of the other ingredients listed.  Thus it could not be determined the effect that MCTs alone had on the composition since the control is missing MCT, DHA, EPA and vitamin C.  A side by side analysis could not be conducted versus the claims since the composition comprises numerous ingredients while independent claims 1 and 13 are only limited to 1 to 15% medium chain triglyceride.  It is noted that 5.5% MCT does not encompass the full range of 1 to 15% MCT and thus it cannot be determined if the same results would be achieved using values at both the upper and lower limits of the claimed range. The example includes 5.5% MCT and 21.5% LCT + MCT.  It is unclear how much MCT the composition actually comprises.  A determination of unexpected superiority could not be made at this time.  With regards to the arguments that the prior art uses MCTs as one of many components in the composition, it is noted that the claims are not directed to MCTs providing the claimed effect, but instead a composition comprising medium chain triglycerides.  Thus the effect can be attributed to any component of the composition. Koutnik et al. is directed to improving or altering muscle wasting, i.e., increasing weight gain or maintaining lean body mass. The disclosed subject matter relates to reducing muscle atrophy.  Brito De La Fuente et al. disclose treating loss of muscle mass, this reads on maintaining lean body mass
Thus this rejection is maintained.
Conclusion
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615